               Case 2:21-cr-00162-TLN Document 4 Filed 09/01/21 Page 1 of 1

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 CHRISTINA McCALL
   Assistant United States Attorney
 3 501 I Street, Suite 10-100                                                   FILED
   Sacramento, CA 95814                                                        Sep 01, 2021
 4 Telephone: (916) 554-2700                                                CLERK, U.S. DISTRICT COURT

   Facsimile: (916) 554-2900
                                                                          EASTERN DISTRICT OF CALIFORNIA



 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         CASE NO. 2:21-CR-0162 TLN

12                               Plaintiff,            ORDER FOR ISSUANCE OF ARREST
                                                       WARRANT
13                         v.

14   DAVID JOHN ALCOCK,

15                               Defendant.

16                                                  ORDER
17          The Court has reviewed the: Information in this matter; the government’s request for issuance of

18 an arrest warrant; and the affidavit of probable cause under Rule 9(a). Finding good cause therefor, the

19 Court hereby ORDERS that an arrest warrant issue commanding any authorized law enforcement officer

20 to arrest and bring before a United States Magistrate Judge without unnecessary delay DAVID JOHN
21 ALCOCK, who is charged, by Information, with a violation of 18 U.S.C. §2251(a) – Sexual

22 Exploitation of a Minor.

23

24   Dated:     September 1, 2021 at 4:09 pm
25                                                          Hon. Carolyn K. Delaney
                                                            U.S. MAGISTRATE JUDGE
26

27

28


      ORDER FOR ISSUANCE OF ARREST WARRANT              1
